DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/1/2022, with respect to the 112 rejection of claim 4 have been fully considered and are persuasive.  The 112 rejection of claim 4 has been withdrawn. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejections of claims 1-8 and 10-18 have been fully considered and are persuasive.  The rejections of claims 1-8 and 10-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
Regarding claim 1, the prior art does not disclose or fairly suggest, either singly or in combination, the claim limitations wherein “the sliding friction is generated by an interaction of the second side of the first lens module with a first stepped portion provided on an inner side of the housing” in combination with the remaining claim limitations recited in claim 1.
	Claims 2-15 are dependent on claim 1, and are allowable for substantially the same reasons.
Regarding claim 16, the prior art does not disclose or fairly suggest, either singly or in combination, the claim limitations wherein “the first extension portion and the second support portion are configured to overlap when the first lens module and the second lens module are adjacent to each other in the optical axis direction, and wherein the second extension portion and the first support portion are configured to overlap when the first lens module and the second lens module are adjacent to each other in the optical axis direction” in combination with the remaining claim limitations recited in claim 16.
	Claims 17 and 18 are dependent on claim 16, and are allowable for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/22/2022